The Chancellor:
In this case it is manifest and is conceded, that the caveat of *543Smith must bo ruled good, and the only question is, whether, according to the rules and practice of the land office, Naylor may not have his certificate corrected by excluding lots numbered 1134 and 1920, which by the intervention of Smith’s lots are separated from the other lots comprehended in the certificate of the former.
Thos. Perry, for the Caveators.
Geo. A. Pearre, for the Caveatee.
This question appears to me, to be conclusively settled by the case of Issachar Schoffield vs. Beall, reported in the Landholders’ Assistant, 420, 421. Indeed if that case and this are distinguishable at all, it is in circumstances which make this case stronger in favor of the right to have the correction made, and, therefore, I shall pass an order accordingly.
It is, thereupon, adjudged and ordered, that the caveat of George Smith be, and the same is hereby ruled good, and that the certificate of “Naylorsville” be corrected by excluding lots numbered 1132, 1923,1134 and 1920. And that the surveyor of Alleghany county make the said correction and return the corrected certificate along with the original to this office.